Citation Nr: 0808197	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to hepatitis.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1957 to March 1959.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.     


FINDINGS OF FACT

1.	In an unappealed January 2007 decision, the Board denied 
the veteran's service connection claim for hepatitis.  

2.	The veteran's diabetes mellitus, type 2 (diabetes) is not 
related to service, or to a service-connected disorder.    


CONCLUSIONS OF LAW

1.	Diabetes was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.	Diabetes is not related to a service-connected disorder.  
38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes.  In 
the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in April 2005, August 2005, March 2006, and 
February 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA 
informed the veteran of the elements that comprise his claim, 
and of the evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain for the veteran 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  And 
VA provided notification to the veteran prior to the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran of disability evaluations and 
effective dates for the award of VA benefits until March 
2006.  See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's service connection claim here.  No 
disability rating or effective date will be assigned here.  
As such, the veteran has not been prejudiced by the late 
notice on such matters.  Moreover, the RO readjudicated the 
veteran's claim in two supplemental statements of the case 
following full and proper notice.  See Mayfield, supra.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to support 
his contentions.  And VA provided the veteran with 
compensation examination for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The veteran claims that he was hospitalized during service 
for hepatitis.  He claims that that in-service hepatitis 
disorder caused a current diabetes disorder.  

In a November 2005 rating decision, the RO denied the 
veteran's service connection claim for hepatitis, noting that 
the veteran had no current hepatitis.  The RO also denied the 
veteran's service connection claim for diabetes.  The veteran 
appealed these decisions to the Board.  

In an unappealed January 2007 decision, the Board denied the 
veteran's service connection claim for hepatitis.  In that 
decision, the Board remanded for further development the 
veteran's service connection claim for diabetes.  

Following additional development, the RO again denied the 
veteran's service connection claim for diabetes in a July 
2007 supplemental statement of the case.  For the reasons set 
forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).  Certain conditions, 
such as diabetes, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Here, the Board notes that the veteran's service medical 
records could not be obtained because they were apparently 
destroyed in a 1973 fire, and that the RO's diligent efforts 
to obtain the service medical records proved to be futile.  
The Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992); see also Veterans Benefits Administration Manual M21-
1, part VI, (Manual) paragraph 7.25(b).  

The Board has reviewed the medical evidence of record to 
include private medical records, a December 2004 statement 
from the veteran's private physician, an October 2005 VA 
compensation medical examination report, a May 2007 addendum 
to that report, and several lay statements of record from the 
veteran's friend and fellow family members.  

Following a careful review of the record, the Board finds 
that service connection is not warranted for diabetes - 
either on a secondary basis under 38 C.F.R. § 3.310, on a 
direct basis under 38 C.F.R. § 3.303, or on a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309.     

	Secondary Service Connection

Service connection is not warranted on a secondary basis 
because, as noted earlier, the veteran is not currently 
service connected for hepatitis.  Indeed, the Board noted in 
its January 2007 denial of the veteran's service connection 
claim for hepatitis that the veteran does not have a current 
hepatitis disorder.  This medical finding, noted by the 
October 2005 VA examiner prior to the Board's decision in 
January 2007, was confirmed in the VA examiner's May 2007 
addendum report.  As such, the essential element of a 
secondary service connection claim - a service-connected 
disorder - is lacking here.  Service connection is therefore 
unwarranted under 38 C.F.R. § 3.310.  

	Direct Service Connection 

Service connection for diabetes is not warranted on a direct 
basis either.  38 C.F.R. § 3.303.  Though the evidence shows 
that the veteran has a current diabetes disorder, the 
evidence does not show that this disorder was incurred during 
service, or that the disorder relates to service.  See Pond, 
supra.  

The medical evidence clearly shows that the veteran has a 
current diabetes disorder.  The veteran's private physician 
noted this diagnosis in his December 2004 letter to the RO, 
as did the VA examiner in his October 2005 report and May 
2007 addendum report.  No medical evidence of record counters 
these findings.  As such, the first element of Pond is 
established here.  

But the Board finds the second and third elements of Pond are 
unestablished here.  

With regard to the second Pond element, the record indicates 
that the veteran did not have an in-service disorder that may 
have led to his current diabetes.  The veteran's January 1959 
separation report of medical examination is negative for 
diabetes or hepatitis disorders.  And in the May 2007 
addendum opinion, the VA examiner of record, who "carefully 
reviewed" the claims file, found that the veteran likely did 
not have hepatitis or diabetes during service.  

In assessing the second element of Pond, the Board reviewed 
the several lay statements of record supporting the veteran's 
claim to having hepatitis during service.  The Board also 
notes the service personnel records in the claims file 
showing that the veteran had been hospitalized in March and 
April 1957, the time frame when he claims to have been 
treated for hepatitis.  Nevertheless, even given the Board's 
heightened duty to consider the benefit of the doubt rule, 
the Board finds that the medical evidence of record 
preponderates against the veteran's claim that he had 
hepatitis during service.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also O'Hare, supra, and Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for 
benefits the evidence must preponderate against that claim).  
In sum, the medical evidence from the physicians here - in 
the separation medical examination report, and the May 2007 
addendum report - preponderates against the lay statements.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As to the third element of Pond - i.e., medical evidence of a 
nexus between the current disability and service - the Board 
notes a division in the medical evidence.  The veteran's 
private physician related the veteran's reported in-service 
hepatitis to his current diabetes, while the October 2005 VA 
examiner, in his May 2007 addendum, found service unrelated 
to the diabetes.  

After a review of this evidence, the Board finds the VA 
opinion more probative and persuasive than what amounts to a 
speculative opinion by the private examiner.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (the Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

In his opinion, the private examiner did not clarify whether 
he examined the veteran or the claims file.  Rather, it 
appears that he relied on the veteran's self report to in-
service hepatitis.  See Reonal v. Brown, 5 Vet. App. 548 
(1993) (the weight of a medical opinion is diminished where 
the basis for the opinion is not stated).  Moreover, the 
examiner stated that the veteran had "liver damage" without 
specifying what the damage was, and that such damage "can" 
result in insulin resistance, which "can" lead to diabetes.  
This opinion is not merely speculative, it is not supported 
by a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(supporting clinical data or other rationale should accompany 
medical opinion).  

By contrast, the VA examiner reviewed the claims file, and, 
after being tasked specifically by the Board to determine 
whether service relates to the veteran's diabetes, delivered 
a detailed medical opinion supported by a rationale stating 
clearly that the veteran's diabetes did not relate to 
service, or to a service-connected disability.  In short, 
this opinion is more persuasive, credible, and of more 
probative value than the speculations offered by the private 
physician.  See Evans, supra.  As such, the Board finds that 
the medical evidence of record preponderates against the 
veteran's claim that his service is directly related to his 
diabetes, or otherwise related to service.  See Pond, supra.  

        Presumptive Service Connection 

Service connection is also not warranted on a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309.  As indicated by the 
VA examiner, the veteran did not develop diabetes until the 
age of 35, approximately 15 years after discharge from 
service.  As the veteran did not manifest diabetes within one 
year following discharge from service, service connection is 
unwarranted here on a presumptive basis.  Id; cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
years between service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

Hence, the Board finds service connection for diabetes 
unwarranted here on a secondary basis, on a direct basis, or 
on a presumptive basis.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

The Board has closely reviewed and considered the veteran's 
statements, and those submitted into the record from his 
friend and family members.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu, supra.    


ORDER

Entitlement to service connection for diabetes is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


